Filed:   July 29, 2008

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 07-1546
                        (3:05-cv-03477-JRM)


THURMOND B. BOWERS,

                                               Plaintiff - Appellant,

          versus


MICHAEL J. ASTRUE, Commissioner of Social
Security,

                                                Defendant - Appellee.



                             O R D E R


     The court amends its opinion filed June 20, 2008, as follows:

     On the cover sheet, attorney information section -- the name

of Carolyn Cooper, Special Assistant United States Attorney, is

added as counsel for Appellee.

                                         For the Court - By Direction



                                            /s/ Patricia S. Connor
                                                    Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1546



THURMOND B. BOWERS,

                                               Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner   of   Social
Security,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph R. McCrorey, Magistrate Judge.
(3:05-cv-03477-JRM)


Submitted:   February 12, 2008                Decided:   June 20, 2008


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robertson H. Wendt, Jr., LAW OFFICES OF ROBERTSON WENDT, North
Charleston, South Carolina, for Appellant. Deana R. Ertl-Lombardi,
Regional Chief Counsel, Yvette G. Keesee, Deputy Regional Chief
Counsel, Thomas S. Inman, Assistant Regional Counsel, Carolyn
Cooper, Special Assistant United States Attorney, Denver, Colorado,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thurmond B. Bowers appeals the magistrate judge’s order

upholding the denial of his application for disability insurance

benefits.*       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

magistrate judge.        See Bowers v. Astrue, No. 3:05-cv-03477-JRM

(D.S.C. Mar. 7, 2007).        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




     *
      The parties consented to referral to a magistrate judge for
final disposition under 28 U.S.C. § 636(c) (2000).

                                      - 2 -